Citation Nr: 1430933	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for residuals, venous stripping and tying, right thigh and right leg phlebitis.


REPRESENTATION

Appellant represented by:	Christopher M. Loiacono, Agent


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

The Veteran's residuals, venous stripping and tying, right thigh and right leg phlebitis, is manifested by severe edema with constant pain at rest.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating are met for residuals, venous stripping and tying, right thigh and right leg phlebitis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently assigned a 60 percent rating for residuals, venous stripping and tying, right thigh and right leg phlebitis, under Diagnostic Code (DC) 7120.  Under this code, a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

The evidence, including VA examination reports dated in January 2009 and July 2010, VA treatment records, and lay statements from the Veteran, show that he has constant pain at rest in his right lower extremity.  While no examiner has reported the presence of massive board-like edema, the Veteran's edema was described as severe on VA examination in July 2010.  Resolving doubt in the Veteran's favor, the Board finds that the criteria for a 100 percent rating under DC 7120 have been more nearly approximated.  38 C.F.R. §§ 3.102, 4.7.  Therefore, a 100 percent schedular rating is granted for the entire appellate period.


ORDER

Entitlement to a 100 percent schedular rating for residuals, venous stripping and tying, right thigh and right leg phlebitis, is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

